Citation Nr: 1045708	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-24 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lower back disorder 
(claimed as low back pain).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residual right groin scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1994 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claims file was subsequently transferred to 
the RO in Boston, Massachusetts.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's residual right groin scar does not affect more than 
one extremity, does not involve more than two painful or unstable 
scars, and does not involve an area exceeding 12 square inches or 
77 square centimeters.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for service-connected residual right groin scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7801-04 (2008 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's residual right groin scar claim arises from an 
appeal of the initial evaluation following the grant of service 
connection in the October 2005 rating decision, the subject of 
this appeal.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA regarding the Veteran's residual right scar 
claim.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of private treatment and a July 2005 VA examination 
report.  Moreover, the Veteran's statements in support of the 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the Veteran filed his claim of service connection 
for his residual right groin scar in June 2005.  The Veteran's 
residual right groin scar is currently assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008, or where 
application of the new provisions was expressly requested.  The 
record does not disclose that the Veteran has specifically 
requested application of the new regulations to be applied in 
this case; however, the Veteran's representative cited the new 
regulations in its informal hearing presentation.  Accordingly, 
the Board will discuss entitlement to an increased evaluation 
under both regulations and apply those most favorable to the 
Veteran.

Under the pre-amended version of Diagnostic Code 7804, a 10 
percent evaluation is assigned where the evidence shows scars 
that are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  Note (1) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The Board notes that the Veteran's residual right groin scar is 
assigned the maximum assignable evaluation under that Diagnostic 
Code.  Additionally, Diagnostic Codes 7802 and 7803 also only 
provide for a maximum 10 percent evaluation for scars.  Thus, the 
Board notes that the other potentially applicable Diagnostic Code 
that would allow a higher evaluation under the old regulations is 
Diagnostic Code 7801.  

Under the pre-amended Diagnostic Code 7801, a 10 percent 
disability evaluation is assigned when a scar, to an area other 
than the head, face, and neck, is deep or causes limited motion, 
and involves an area or areas exceeding 6 square inches (39 
square centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent disability 
evaluation is warranted when it involves an area or areas 
exceeding 72 square inches (465 square centimeters).  A 40 
percent evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Note (2) indicates that a 
deep scar is one associated with underlying soft tissue damage.

Thus, in order for the Veteran to get an increased evaluation for 
his residual right groin scar under the old regulations, the 
evidence must show that his scar exceeds at least 12 square 
inches or 77 square centimeters.  Based on the objective evidence 
of record, as discussed in pertinent part below, the Board finds 
that an increased evaluation is not warranted in this case.

In his notice of disagreement, the Veteran indicated his belief 
that he should be assigned a higher evaluation because there are 
in fact two scars that are internal and that are painful at all 
times.  He stated that they become more painful with motion.  
Additionally, the Veteran indicated in his Substantive Appeal 
that his scars feels like someone is pressing the eraser end of a 
pencil into his groin, which causes constant pain and discomfort.  
He indicated that when he does routine motions such as prolonged 
walking, sitting, bending and picking up items, or wearing a 
seatbelt, it feels as if the pencil is being pressed down harder, 
which in turn causes him more pain and discomfort.  He stated 
that he felt that his 10 percent evaluation was not adequate 
because the Diagnostic Code seemed to imply that the scars only 
hurt on examination and not all of the time.

The Board notes that the Veteran's private treatment records do 
not indicate treatment at anytime for his right groin scar, or 
any pain so associated with that scar.  

The Veteran, however, underwent a VA examination in July 2005.  
At that time, he indicated that he was working full-time, though 
he would occasionally miss work due to low back pain.  He 
indicated that he had a cardiac catheterization while on active 
duty due to his service-connected Wolfe-Parkinson-White Syndrome, 
and that he was bothered by pain at the incision site of that 
procedure in his right groin.  Upon examination, the Veteran's 
skin was shown to be of fair complexion and intact.  The VA 
examiner noted a two-centimeter linear scar in the right groin 
area.  There was tenderness over the Veteran's right groin at the 
cardiac catheterization entry site with a subcutaneous palpable, 
moveable, two-centimeter by one-centimeter cord.  The VA examiner 
diagnosed the Veteran with scar tissue at the cardiac 
catheterization entry site and stated that he did not know 
whether the scar would get smaller over time.  No other medical 
evidence of record addresses complaints or symptoms associated 
with the Veteran's right groin scar.

Based on the foregoing evidence, the Board finds that the 
Veteran's residual right groin scar does not warrant an increased 
evaluation under the regulations as in effect prior to October 
23, 2008.  While the Board acknowledges that the Veteran's scars 
are not superficial in nature, the objective evidence of record 
fails to establish that the deep tissue scars in his right groin 
exceed 12 square inches or 77 square centimeters.  Indeed, the 
July 2005 VA examiner specifically noted that the Veteran's 
subcutaneous scar was two square centimeters.  Thus, while the 
Veteran's scar is deep and painful, the disability picture 
demonstrated by the scarring in this case is more closely 
approximated by the criteria indicated under Diagnostic Code 
7804.  Accordingly, since the evidence of record does not 
demonstrate deep tissue scarring that exceeds 12 square inches or 
77 square centimeters, the initial evaluation claim in excess of 
10 percent for service-connected residual right groin scar must 
be denied.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-
04.

Furthermore, the Board notes that the Veteran's residual right 
groin scar does not warrant a higher evaluation under the new 
regulations that became effective beginning October 23, 2008.  
The Veteran's scar area still does not meet the surface area 
criteria necessary for a higher evaluation under Diagnostic Code 
7801, which is essentially unchanged by the new regulations.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Nor does 
Diagnostic Code 7802 provide for an evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

Thus, the new regulations only provide for a higher evaluation 
under Diagnostic Code 7804, if there are more than two unstable 
or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2010).  As noted above, the objective clinical evidence only 
notes a single subcutaneous cord two square centimeters in area.  
While the Board acknowledges that the Veteran's lay testimony 
states that there are two internal scars, the Veteran's lay 
testimony does not demonstrate criteria necessary for a higher 
evaluation, even under the new regulations which require more 
than two painful scars in order for a disability evaluation in 
excess of 10 percent.  Accordingly, even under the more favorable 
new regulations, effective October 23, 2008, the Veteran's 
residual right groin scar does not more closely approximate the 
criteria necessary for a higher evaluation than that already 
assigned.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-04.  
It is additionally noted that the single scar does not affect 
more than one extremity, precluding the possibility of any 
separate ratings on this basis.

The Board acknowledges that the Veteran's last VA examination of 
his right groin scar was in July 2005, approximately five years 
ago.  However, he has not alleged in any of his statements that 
the symptomatology of his right groin scar has worsened since 
that time.  In fact, the Veteran's contentions as to why he 
believes that a higher evaluation is warranted have not 
significantly differed over the course of the appeal.  Thus, the 
Board does not find that the July 2005 VA examination is an 
inadequate representation of the current disability picture as it 
relates to the Veteran's right groin scar.  Accordingly, the 
Board finds that a remand is not necessary in this case in order 
to determine the current nature and severity of the Veteran's 
right groin scar, and such a remand would appear to only further 
delay the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected residual right groin scar 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's residual right groin scar.  As 
the rating schedule is adequate to evaluate the disability, 
referral for extraschedular consideration is not in order.

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record does not indicate that the Veteran is currently unemployed 
due to his residual right groin scar, and in fact, indicates that 
the Veteran worked full-time during the appeal period, as noted 
by the Veteran in his July 2005 VA examination.  Since there is 
not any evidence of record that the Veteran's residual right 
groin scar causes him to be unable to gain and maintain 
substantially gainful employment, or that the Veteran is 
unemployed at all, the Board finds that a remand for such an 
opinion is not required in this case.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected residual right groin scar is denied.


REMAND

The Board notes that the Veteran had an x-ray in service in 
December 2002 that indicated "probable posttraumatic residual 
from a mild compression fracture of the second lumbar vertebral 
body."  Following that x-ray, the Veteran began having repeated 
notations of complaints of lower back pain while in service.  At 
his July 2005 VA examination, the Veteran was noted as having 
chronic back pain with limited range of motion; however, the VA 
examiner did not note what the actual diagnosis for that pain 
was, nor did he note the possible compression fracture during 
service.  That notwithstanding, the VA examiner opined that the 
Veteran's low back pain was related to military service.  The 
Board further notes that the Veteran's private treatment records 
from November 2004 note that the Veteran had "low back pain(,) 
likely sacroiliitis."  The VA examiner did not note the private 
treatment note in his examination report.

The Board notes that pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitz v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part, vacated in part on other grounds sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001).  However, since the Veteran appears to have had a 
compression fracture in service and a likely diagnosis of 
sacroiliitis, the Board finds that a new VA examination is 
necessary in this case in order to determine if the Veteran has a 
current low back disorder that is related to military service.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has sought any 
treatment, either with VA or a private 
physician, for his low back condition since 
2005, which has not yet been associated with 
claims file.  After securing the proper 
release forms, VA should attempt to obtain 
and associate with the claims file any 
identified records.  If VA is unable to 
obtain any of the identified records, such 
should be so noted in the record and the 
Veteran should be so informed so that he may 
have the opportunity to obtain those records 
on his own behalf.

2.  Schedule the Veteran for a VA orthopedic 
examination in order to determine the current 
nature of the Veteran's claimed low back 
disorder and obtain an opinion as to whether 
that condition is related to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including x-
rays, and the results reported in detail.  

Following a review of the claims file and an 
examination of the Veteran, the VA examiner 
should provide a diagnosis of any lumbar 
spine disorder, to include any arthritic 
condition thereof, found.  The examiner must 
then opine as to whether that diagnosed 
condition is more likely, less likely, or at 
least as likely as not (50 percent or greater 
probability) due to military service.  

The examiner is asked to discuss specifically 
the probable compression fracture of the 
lumbar vertebral body noted in service and 
the Veteran's subsequent history of low back 
pain both during and post-service.  The 
examiner should also specifically discuss the 
private treatment record which notes that the 
Veteran likely has sacroiliitis.  

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for a low back condition.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


